Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending.
Claims 4 is withdrawn.
Claims 1-3 and 5-10 is examined herewith.
Applicants response dated 8/15/2022 has been received and entered in the application.

Action Summary
 Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US2004/0151765) in view of Alberte et al. (US 2009/0016990 A1) is maintained with modification due to applicants amendment of claims.


Response to Arguments
Applicants argue on page 5 of the arguments that Richie provides no guidance with respect of which of the at least billions of potential therapeutic compositions would be suitable for use as a lavage where a wound is washed or irrigated.  This argument has been fully considered but has not been found persuasive.  First the claims do not recite washed or irrigated. And as cited the rejection, Richie disclose methods of treating wound management that comprise contacting a wound of patient with an effective amount of therapeutic composition comprising a chelating agent, a pH buffering agent, an antimicrobial agent, vitamin E, carrier, emulsifiers and a surfactant [entire document].  Additionally, the claims do not preclude any other agents from being included in the methods of Richie with a reasonable expectation of success.
Applicants argue on page 5 that one skilled in the art would not have found it obvious to include isopropyl alcohol in the alleged footbath solution of Ritchie in view of Alberte.  This argument has been fully considered but has not been found persuasive.  Ritchie teaches that A preferred surfactant is polypropylene glycol ethoxylates with a preferred concentration of between about 5% wt % and about 25% wt % (paragraph 0055 and claim 37).  And Alberte teaches that emulsifiers such as isopropyl alcohol and propylene glycol (paragraph 0294 and 0322).  Therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to incorporate emulsifiers such as isopropyl alcohol and propylene glycol into the methods of treating wound management with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 5 that Alberte lacks a relevant teaching of an antimicrobial ingredient suitable for use in a wound treatment composition in addition for formulas I-IIA. This argument has been fully considered but has not been found persuasive.  Alberte et al. teach compositions comprising antimicrobial agents and a carrier, which can be used in topically, which clearly teaches an antimicrobial agent.  And as previously stated above that Ritchie discloses methods of treating wound management with antimicrobial agents. 
Applicants argue on page 6 that Alberte does not provide guidance with respect to use of isopropyl alcohol in a topical composition to treat a wound, much less to treat wounds in a footbath as allegedly taught by Ritchie.  This argument has been fully considered but has not been found persuasive.  Alberte teaches topical administration (paragraph 0124 and claim 64). Additionally, Albertes discloses that isopropyl alcohol and propylene glycol are emulsifiers (paragraph 0322).  Alberte further disclose that the compositions may be in sterile isotonic aqueous solutions (paragraph 0031).  It would have been obvious to one of ordinary skills in the art at the time of filing to incorporate emulsifiers such as isopropyl alcohol and propylene glycol to the antimicrobial in the therapeutic compositions used in the methods of wound management herein described may be applied to a wound by any number of methods including as a lavage where the wound is washed or irrigated [0045] as disclosed by Ritchie and Alberte with a reasonable expectation of success. 
Applicants argue on page 6 that mixing a formulation is not the same as agitating a footbath.  This argument has been fully considered but has not been found persuasive.  Mixing a formulation is to ensure that all the agents are homogeneously incorporated. And agitating is a form of mixing in which performs the same function of mixing with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 6 that Alberte discloses in para. 0325 is with respect to transdermal administrations, which is not consistent with the teachings of Ritchie with respect to wound treatments.  This argument has been fully considered but has not been found persuasive. Alberte disclose several routes of administration and just because transdermal is not the method as claimed does not mean that the art is teaching away, merely that there are other routes of treating wounds. 

Modified Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US2004/0151765) and Alberte et al. (US 2009/0016990 A1) in view of LoxaSperse (Characterization of the Physical and Microbiological Properties of LoxaSperse™ , PCCA Science, August 2014) all are of record.
Ritchie et al. teaches methods of treating wound management that comprise contacting a wound of patient with an effective amount of therapeutic composition comprising a chelating agent, a pH buffering agent, an antimicrobial agent, vitamin E, carrier, emulsifiers and a surfactant [entire document]. A methods of treating and infection susceptible wounds of humans and animals that also promote wound healing. Such methods should also offer relief from pain and provide protection from infection [0012]. Safe and effective means of topically administering such compositions to a wound are also desirable [0012]. The present invention addresses the need to manage a wound, such as a burn, a lesion, an incision or a laceration of the skin [0013]. The present invention addresses the need to manage a wound, such as a burn, a lesion, an incision or a laceration of the skin [0024]. The term “therapeutically effective” amount of a composition of the present invention is an amount that results in wound repair and/or a reduction in pain sensation at the site of a treated wound and the inhibition or prevention of microbial invasion of the treated wound [0025]. A skilled artisan or scientist using routine protocols, such as those disclosed in the Examples below or in the literature, may readily confirm the utility of the compositions described herein [0025]. The term “microbial infection” as used herein refers to any pathological presence of at least one bacterial species on or in an injury or lesion to the skin of a human or animal [0034]. It is further understood that a “microbial infection” may include any systemic infection that is amenable to inhibition by application of the antimicrobial compositions of the present invention [0034]. The term “antimicrobial agent” as used herein refers to the compounds and combinations thereof, including bacteriostatic or bactericidal compositions or agents, that may be administered to an animal or human and which inhibit the proliferation of a microbial infection [0036]. A “carrier” as used herein, therefore, refers to such solvent as, but not limited to, water, saline, physiological saline, ointments, creams, oil-water emulsions, gels, or any other solvent or combination of solvents and compounds known to one of skill in the art that is pharmaceutically and physiologically acceptable to the recipient human or animal [0040]. The therapeutic compositions used in the methods of wound management herein described may be applied to a wound by any number of methods including as a lavage where the wound is washed or irrigated [0045].  The compositions of the present invention may also comprise at least one antimicrobial agent [0049]. The infections that may be treated by the methods and compositions of the present invention may be any opportunistic infection of a wound by a bacterium, or a multiple infection of more than one species of bacteria [0049]. Microbial species that may cause infections inhibited by the methods of the present invention include fungi and bacterial species that may cause infections of a burn [0049]. Antibiotics suitable include erythromycins, clindamycin, mupirocin, or doxycycline [0050]. The therapeutic compositions of the present invention may also be used as a bath for the total or partial immersion of a human or animal for the treatment of multiple skin lesions such as for managing or burnt foot, or hand, or large wound, of a human or animal [0046]. In one embodiment of the present invention, the concentration of the antibiotic is in the range of about 0.04 mg/ml to about 25 mg/ml and the concentration of the chelating agent in the carrier is in the range of about 0.1 mM to about 100.0 mM [0052]. A preferred surfactant is polypropylene glycol ethoxylates with a preferred concentration of between about 5% wt % and about 25% wt % (paragraph 0055 and claim 37).  The therapeutic compositions for use in the methods of the invention preferably include a pharmaceutically acceptable carrier that provides the medium in which are dissolved or suspended the constituents of the compositions [0057]. Suitable carriers include any aqueous medium, oil, emulsion, ointment and the like that will allow the therapeutic compositions to be delivered to the target wound without increasing damage to the tissues of the wound [0057].  The composition in aqueous portion contains Pluronic F-127 (polaxamer 407) [para 0104], which meets the instant claim of poloxamers.  The composition further comprises from about 1 to about 25 wt % of an antimicrobial agent [0063]. 
Ritchie et al. does not teach a method of treating a microbial infection of a foot a subject, the method comprising: combining a diluent and at least one of a clindamycin solution or erythromycin solution to form a foot bath and topically administering the footbath solution to the subject, wherein administering comprises contacting with the footbath solution a skin area of the foot of the subject that is infected or suspected to be infected [claim 1], agitating the footbath solution within the footbath container [claim 5], adding the at least one of the clindamycin or erythromycin solution at least a portion of the diluent to a mixing container and mixing the at least one of the clindamycin or erythromycin solution and at least a portion of the diluent in the mixing container to form at least a portion of the footbath solution,  in the mixing container and a volume of water in the footbath container [claims 6 and 7], the at least of the clindamycin or erythromycin solution comprises combining a commercially available 1% clindamycin solution with the diluent [claim 8], further combining a diluent with a compounded ointment comprising doxycycline, ciprofloxacin or tobramycin, mupirocin and ketoconazole to form a second footbath solution and topically administering the second footbath solution to the subject before, during, or after topically the first footbath, wherein administering comprises contacting with the second footbath solution a skin area of the foot of the subject that is infected and suspected to be infected [claims 9-10 and 12-13], and wherein the footbath solution comprises erythromycin solution, and wherein combining the diluent and the at least one of the clindamycin or erythromycin solution comprises combining a commercially available 2% erythromycin solution with the diluent [claim 11].  Ritchie does not teach xylitol, isopropyl alcohol.
Alberte et al. teach compositions comprising antimicrobial agents and a carrier, which can be used in topically (see abstract; page 30 section [claim 1 and 54-55, 0124 and 0317]). Topical formulation include ointments [0325]. Alberte et al. teaches such antimicrobials can include clindamycin or erythromycin (see page 14, section [0242]).  Alberte et al.  also teaches other antimicrobials such as sodium hypochlorite (page 31, section [0398]). Alberte et al.  teach antimicrobials including doxycycline (page 14, section [0250]), ciprofloxacin (page 14, section [0232]), mupirocin (page 14, section [0258]), tobramycin [0252] and ketoconazole (page 15, section [0269] and claim 57).  Alberte teaches that emulsifiers such as isopropyl alcohol and propylene glycol (paragraph 0294 and 0322).  Alberte et al. also teach antimicrobials include tobramycin [0252].  Compositions of the present invention comprise one or more compounds of formulas I-IIa, and one or more antimicrobial agent [0225].
LoxaSperse is a proprietary blend of micronized xylitol and micronized poloxamers, designed to be mixed with active substances in order to improve their water solubility and dispersibility. Xylitol and poloxamers exhibit antimicrobial activity and, therefore, LoxaSperse is also expected to prevent microbial growth (page 1).
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating microbial infection or fungal infection of a foot a subject by the method comprising: combining a diluent, Xylitol, propylene glycol, isopropyl alcohol, poloxamers and at least one of a clindamycin solution or erythromycin solution to form a foot bath and topically administering the footbath solution to the subject, wherein administering comprises contacting with the footbath solution a skin area of the foot of the subject that is infected or suspected to be infected because Ritchie et al. taught method of treating and infection susceptible wounds of humans and animals that also promote wound healing by administering an effective amount of therapeutic composition comprising  a chelating agent, a pH,  buffering agent, an antimicrobial agent including erythromycin or clindamycin, poloxamer, vitamin E, carrier and a surfactant. Further, Ritchie et al. taught that the therapeutic compositions of the present invention may also be used as a bath for the total or partial immersion of a human or animal for the treatment of multiple skin lesions such as for managing or burnt foot, or hand, or large wound, of a human or animal. In addition the therapeutic composition of Ritchie et al. includes carriers such as water. Motivation to use the therapeutic composition of Ritchie et al. in the form of a footbath solution would have resulted from the fact that Ritchie et al. taught a method of treating microbial infections of the skin with a therapeutic composition that comprises a antimicrobial agent (erythromycin or clindamycin) that can be used in the form of a bath for total immersion or partial immersion of a subject for the treatment of multiple skin lesions such as burnt foot. Additionally, it is known in the art that xylitol and poloxamers are microbial agents to be combined with active agents as disclosed by LoxaSperse. Thus, it would have been obvious to incorporate xylitol and poloxamers to clindamycin, poloxamer, vitamin E, carrier and a surfactant for a footbath to treat microbial infections as taught by both Ritchie and LoxaSperse.  One would have been motivated to incorporate xylitol and poloxamers because it is known in the art that both xylitol and poloxamers are anti-microbial activities to be combined with a active agent as disclosed by LoxaSperse.
In regards to the limitation wherein agitating the footbath solution within the footbath container, adding the at least one of the clindamycin or erythromycin solution at least a portion of the diluent to a mixing container and mixing the at least one of the clindamycin or erythromycin solution and at least a portion of the diluent in the mixing container to form at least a portion of the footbath solution in the mixing container and a volume of water in the footbath container as recited in claims 5-6 and 7. Ritchie et al. taught a therapeutic composition comprising antimicrobial agent and carrier and the composition can be utilized in a bath for total or partial immersion of subject skin such as foot. Since Ritchie et al. taught utilizing the therapeutic solution that includes antimicrobial agent and carrier and such solution can be used in bath, the skilled artisan would have understood that the antimicrobial agent and carrier can be use mixed and or agitated in a footbath container. Further, one of ordinary skill in the art would have had motivation to mix the component of formulation in a container since the composition can be utilized to immerse totally or partially a foot for treatment. 
In regards to the limitation wherein the at least of the clindamycin or erythromycin solution comprises combining a commercially available 1% clindamycin solution with the diluent and wherein combining the diluent and the at least one of the clindamycin or erythromycin solution comprises combining a commercially available 2% erythromycin solution with the diluent as recited in claims 8 and 11. Ritchie et al. taught therapeutic compositions comprising antimicrobial agent and carrier, wherein the antimicrobial agent can be present in an amount of 1 to about 25 wt %. Further, the compositions of Ritchie et al. can be formulate in the form of an ointment. Motivation to use the amounts of antimicrobial agent taught by Ritchie et al. would have resulted from the fact that such amounts are therapeutically effective in treating and preventing bacterial infection and are safe for human/animal use. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the limitation wherein further combining a diluent with a compounded ointment comprising doxycycline, ciprofloxacin or tobramycin, mupirocin and ketoconazole to form a second footbath solution and topically administering the second footbath solution to the subject before, during, or after topically the first footbath, wherein administering comprises contacting with the second footbath solution a skin area of the foot of the subject that is infected and suspected to be infected [claims 9-10 and 12-13]. Ritchie et al. taught a therapeutic composition comprising at least one antimicrobial agent and carrier. Ritchie et al. antimicrobial agents suitable include erythromycins, clindamycin, mupirocin, or doxycycline. Alberte et al. taught compositions of the present invention comprise one or more compounds of formulas I-IIa, and one or more antimicrobial agent. Alberte et al. suitable antimicrobial agent include doxycycline, ciprofloxacin, mupirocin, and ketoconazole. Motivation to combine the ciprofloxacin, ketoconazole and tobramycin into the composition of Ritchie et al. would have resulted from the fact that both composition utilized a combination of antimicrobial agents. It would have been within the purview of the skill artisan to use a combination of well-known antimicrobial in a composition intended to treat or prevent microbial infections. In addition the composition of both Ritchie et al. and Alberte et al. are intended to be used by a subject topically. Motivation to provide a combination treatment (first bath solution and second bath solution from compounded ointment) to the patient would have resulted from Ritchie et al. because the method of treating or preventing bacterial or fungal infection comprises the step of utilizing a combination of antimicrobial agents within a composition. In addition, the specific antimicrobial composition is obvious over the prior art of Ritchie et al. in view of Alberte et al. since both references utilized a combination of antimicrobial in a composition intended for topical use and treating bacterial/fungal infections. The antimicrobials claimed by Applicant are well-known in the art to be effective in the treatment of bacterial or fungal infections and thus, it would have been within the knowledge of the skilled artisan to develop a method that include a combination therapy of several antimicrobial agents. Further, the compounding of these anti-microbial agents into an ointment prior to dilution with a diluent to form the second foot bath solution is obvious over Ritchie et al. in view of Alberte et al. and in addition considered to be a design choice, and the claim is interpreted as the end result of this design choice, i.e. a solution of the anti-microbial agents in a diluent.  Further, Ritchie et al. and Alberte et al. teach the anti-microbial as claimed, the combination of the various anti-microbial agents into single or multiple footbaths is obvious absent a showing of the criticality of the multiple footbaths or the particular anti-microbial agents utilized.  
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ritchie et al. in view of Alberte et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at before the effective filing date of the invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Conclusion
Claims 1-3 and 5-10 are rejected. 
No claims are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627